Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 22, 2015

                                     No. 04-15-00213-CV

                           IN THE INTEREST OF A.J.R., a Child

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014EM501263
                       The Honorable Nick Catoe Jr., Judge Presiding

                                           ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR WANT
OF JURISDICTION.

       We order that no costs be assessed again appellant because he is indigent.

       It is so ORDERED on July 22, 2015.


                                                _____________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.

                                                _____________________________
                                                Keith E. Hottle, Clerk